Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16855661. Although the claims at issue are not identical, they are not patentably distinct from each other because “denier per filament less than 12.5” touches the range of “greater than 12.5” as claimed in ‘661. 
Thus, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claims 7-14 are objected to because of the following informalities:  
 Examiner recommends adding “to form a titrated blank solution” after “titrating a blank solution with a titanium standard” in claim 7. 
Appropriate correction is required.

Examiner recommends deleting “or other non-solvents” in claim 9. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bundren et al (20140026910). 
Bundren teaches tri-arc filaments. 
Bundren, paragraph 55 of the PGPUB, teaches tri-arc filaments of the present invention may range from a lower limit of about 1 dpf to an upper limit of about 30 dpf. 
Bundren, paragraph 72, teaches tow bands comprising a plurality of tri-arc filaments of the present invention may have a total denier ranging from a lower limit of about 1,000 to an upper limit of about 200,000 total denier. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Burden teaches a tow band substantially free of titanium dioxide as claimed in claim 18. 

Regarding claim 19, Burden, paragraph 86 of the PGPUB, teaches suitable additives can be used in conjunction with the tow band such as nanoparticles. 
Burden, paragraph 87 of the PGPUB, teaches additives that comprise particulates may be included such that the tri-arc filament comprises about 0.01% to about 10% by volume of the tri-arc filament, as part of the tri-arc filaments and/or on the surface of the tri-arc filaments.
Burden, paragraph 93 of the PGPUB, teaches the nanoparticles can be titania. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to uniformly disperse titania in the amount of .01% titania by volume of the tri-arc filament to ensure the titania is evenly distributed throughout the tow band. 
This would result in the tow band having an average titanium dioxide particle density of less than 1 titanium dioxide particles per fiber denier as claimed in claim 19.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al (3347247).
Wallace teaches a tobacco filter. 
Wallace, col. 7, teaches filter plugs are preferably incorporated in combination with an outer carbon-free plug, which may be a paper type plug or a tow type plug.
Preferably, the outer plug is a cellulose acetate crimped fiber type plug having a total denier of from about 25,000 to 100,000 and a denier per fiber of from about 1 to 16. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Wallace does not teach the plugs comprising titania and therefore the plugs are substantially free of titanium dioxide as claimed in claim 18. 

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Oguni et al (JP2019015009)(corresponding English translation US20200131670 is cited below) in view of Wilson et al (5214137). 
Oguni, paragraph 24 of the PGPUB, teaches the cellulose acetate band is formed from cellulose acetate fibers, a total denier thereof is set to a value in a range from 8000 to 44000 , a content of titanium oxide therein is set to a value in a range from 0 wt% to 0.01 wt%. 
Oguni, paragraph 31 of the PGPUB, teaches the denier per filament may be set to a value in a range from 5.0 to 9.0. 
Although Oguni teaches a content of titanium oxide therein is set to a value in a range from 0 wt% to 0.01 wt%, Oguni does not teach color values. 
Wilson (‘137), example 7, teaches a desired yield of cellulose acetate having an L value of 98.19, an a value of -.77 and a b value of 2.65. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to achieve the L, a and b values as by Wilson of the acetate tow formulation as taught by Oguni as Wilson (‘137) teaches cellulose acetate can naturally have a high whiteness color having an L value of 98.19, an a value of -.77 and a b value of 2.65. 
Although the instant claims claim how the titanium dioxide content is calculated, the reference teaches a titanium dioxide content of about 0 to about .01 % and therefore the titanium dioxide content as taught by the references is similar to the instant claims even though the references use a different method to calculate the titanium dioxide content, absent evidence to the contrary.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Regarding claim 2, Oguni teaches a content of titanium oxide therein is set to a value in a range from 0 wt% to 0.01 wt%. 

Regarding claim 4, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to uniformly disperse titania in the amount of .01% titania based on the weight of the article to ensure the titania is evenly distributed throughout the tow band. 
This would result in the tow band having an average titanium dioxide particle density of less than 1 titanium dioxide particles per fiber denier as claimed in claim 4.

Regarding claim 5, Oguni teaches a total denier thereof is set to a value in a range from 8000 to 44000. 

Regarding claim 6, Oguni, paragraph 114 of the PGPUB, teaches a Y-form. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Oguni et al (JP2019015009)(corresponding English translation US20200131670 is cited below) in view of Wilson et al (5214137) as applied to claim 1 and further in view of Narihara et al (EP2740370B1). 
Although the references teach a whiteness, the references do not teach an ash content. 
Narihara, paragraph 33, teaches a cigarette comprising a paper having an opacity of 5 to 40% and an ash content of 0 to 5%. When the ash content exceeds 5%, this is not preferable from the viewpoint of an increase in opacity.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have an ash content of about 0% as taught Narihara of the acetate tow as taught by the references to ensure the a low opacity property of the acetate tow. 

Claims 7-8, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Oguni et al (JP2019015009)(corresponding English translation US20200131670 is cited below) in view of Wilson et al (5214137) as applied to claim 1 and further in view of Taniguchi et al (20150164134). 
Oguni, paragraph 63 of the PGPUB, teaches the content of the titanium oxide in the band 33 after production can be measured by atomic absorption spectrometry or the like. 
Oguni, paragraph 64 of the PGPUB, teaches approximately 5 g of the band after production is sampled and an absolute dry mass of the sample is determined. The sample is incinerated to ash in an electric furnace while avoiding intense heat. The ash is transferred into a 200 mL beaker with a little amount of water, and then the water is removed by heating the beaker. Thereafter, 15 mL of concentrated sulfuric acid and approximately 10 g of ammonium sulfate are added and covered by a watch glass. Heating is then performed gradually at the beginning and intensely at the end on a sand bath until the liquid turns transparent. 
Oguni, paragraph 66 of the PGPUB, teaches using a calibration curve produced in advance, the titanium oxide concentration (g/50 mL) is determined based on the measurement.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the method to measure titania as taught by Oguni to measure the titania in the references above to ensure the proper amount of titania is present in the tow band. 
Although Oguni teaches using a calibration curve produced in advance, the titanium oxide concentration (g/50 mL) is determined based on the measurement, Oguni does not teach titrating a blank solution with a titanium standard and comparing the titrated blank solution with the sample solution. 
Taniguchi, paragraph 70 of the PGPUB, teaches the resulting solution was diluted with ultra-pure water in a measuring cylinder to 10 ml total, and the diluted solution was subjected to a usual method using an inductively coupled plasma emission spectrophotometer to measure (C1) a concentration of sodium. Meanwhile, according to the procedures as stated above without putting a sample in a platinum crucible, (C2) a concentration of sodium was measured. From the difference (C1-C2) in concentration of sodium, the concentration of sodium in the sample was calculated. 
Taniguchi, paragraph 71 of the PGPUB, a standard solution for working curve used was prepared by diluting a standard solution (concentration of sodium: 1000 ppm) with a 0.1 N aqueous solution of nitric acid to give four diluted solutions (concentration of sodium: 0 ppm, 0.1 ppm, 1 ppm, 10 ppm).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make a standard solution as taught by Taniguchi comprising titania and then comparing the stand solution to the titania sample as taught by the references above as this is an easy method to accurately measure the titania amount in a sample.

Regarding claim 8, Oguni teaches a content of titanium oxide therein is set to a value in a range from 0 wt% to 0.01 wt%.

Regarding claims 10-11, the references teach 15 mL of concentrated sulfuric acid and approximately 10 g of ammonium sulfate are added and covered by a watch glass. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that other sulfate salts such as sodium sulfate or potassium sulfate can be used in place of ammonium sulfate as these salts will achieve the same results as ammonium sulfate. 

Regarding claim 12, Oguni, paragraph 65 of the PGPUB, teaches 5 mL of hydrogen peroxide and 10 mL of 1 mol / L sulfuric acid are added to the liquid in the volumetric flask to develop a color.

Regarding claim 14, Taniguchi, paragraph 71 of the PGPUB, a standard solution for working curve used was prepared by diluting a standard solution (concentration of sodium: 1000 ppm) with a 0.1 N aqueous solution of nitric acid to give four diluted solutions (concentration of sodium: 0 ppm, 0.1 ppm, 1 ppm, 10 ppm).

Allowable Subject Matter
Claims 9, 13 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 9, although the references teach a method of measuring titanium dioxide, the method does not teach treating the cellulose acetate with an organic solvent as claimed in claim 9. 

Regarding claim 13, although the references teach a method of measuring titanium dioxide, the method does not teach the blank solution comprising, water, sulfuric acid and hydrogen peroxide as claimed in claim 13. 

Regarding claims 15-17, although the references teach a cellulose tow band, the references do not teach the method for measuring the color of a dope solution as claimed in claim 15. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20130115452 teaches a bale of crimped tow band. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        9/22/22